 
Exhibit 10.29


TENGION, INC.
2900 POTSHOP LANE, SUITE 100
EAST NORRITON, PENNSYLVANIA  19403


 
June 30, 2010
 
Sunita B. Sheth, MD




Re:  Offer to Join Tengion
 
Dear Sunita:
 
Based in part on our recent discussions and reference checks, my colleagues and
I believe you can make a meaningful contribution to our Company.  As a result, I
am pleased to formally extend this offer for you to join Tengion, Inc. (the
“Company” or “we”).
 
Our mission and goals are extremely exciting.  We take great pride in recruiting
those who we believe are exceptionally talented individuals, committed to
teamwork and excellence, perceive the excitement of our vision and who share our
ethical values.  We hope you will be as elated with the prospect of your joining
us as we are.
 
The terms and conditions of your proposed employment are as follows:
 
 
1.
Your position is Chief Medical Officer, Vice President, Clinical and Regulatory
Affairs.  You will report directly to the president and chief executive
officer.  As the Chief Medical Officer of the Company, you may be considered an
“Executive Officer” as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”).  You may also be subject to the reporting
requirements under Section 16 of the Exchange Act, which require the disclosure
of all transactions by you involving Company securities.  As an executive
officer, you will be entitled to indemnification under the Company’s charter and
bylaws and will be offered an indemnification agreement in the same form that
has been offered to the Company’s other executive officers.

 
 
2.
Your commencement date is July 6, 2010 (“Commencement Date”).  As we have
discussed, to facilitate your transition to the Company, you will work an
approximate fifty percent (50%) schedule from your Commencement Date until
August 13, 2010 and take an unpaid leave of absence between August 14, 2010 and
September 6, 2010.  Starting September 7, 2010, you will commence a full-time
schedule.

 
 
3.
Your gross base compensation will be three hundred thousand dollars ($300,000)
per year.  Between your Commencement Date and August 13, 2010, you will be
compensated at fifty percent (50%) of your annual base compensation.  You will
be eligible for an annual merit bonus of up to thirty-five percent (35%) of your
base salary.  The magnitude of the bonus, if any, will be determined by the
Company’s Board of Directors (the “Board”) or the Compensation Committee thereof
(“Compensation Committee”) and the chief executive officer in their sole
discretion, based upon a combination of the Company’s performance and your
achievement of a series of mutually agreed upon performance milestones that will
be established by you and the chief executive officer promptly after the
Commencement Date and yearly thereafter. The target bonus and merit increase for
which you will be eligible with respect to the year in which your employment
with Tengion commences may be prorated based on the portion of the year
employed.  Merit bonuses, if any, will be paid within two (2) months following
the year in service to which the bonus relates.

 
In addition to the foregoing, while an active employee, the Company will
reimburse you for the annual premium you are required to pay to maintain a
medical malpractice insurance policy, permitting you to practice medicine on a
part-time basis (up to 2 days per month) through 2012.  The estimated amount of
these premiums is twenty-six thousand dollars ($26,000) for the period between
your Commencement Date and 2012.  The amount of this reimbursement (inclusive of
all premium, tail coverage and/or termination fees) will not exceed forty one
thousand dollars ($41,000) without the prior approval of the Compensation
Committee.  The Company recommends you consult your tax advisor regarding the
tax treatment of this reimbursement as it may be considered taxable income.  In
the event you are dismissed for “Cause” or you voluntarily terminate your
employment with the Company, you will repay the Company any premium or other
payments prepaid by the Company covering the year of your departure and shall be
responsible for all future payments.  In the event your employment is terminated
by us without “Cause”, the Company will cancel the policy and the Company’s
obligation to pay for any premium, tail coverage and/or termination fees will
immediately cease; provided, however, you may elect to continue the then
existing coverage at your own expense or have the Company make such payments on
your behalf, with such amounts offsetting any severance payments to be made to
you.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Sunita B. Sheth, MD
June 30, 2010
Page 2 of 4
 
 
4.
You will be eligible to participate in any cash and equity incentive plans
adopted by the Company and which are made available to employees of the
Company.  You will receive a stock option to purchase 66,000 shares of common
stock of the Company at an exercise price per share equal to the current fair
market value of such share (the “Option”) pursuant to the Company’s 2010 Stock
Option and Incentive Plan (the “Plan”) on or shortly after your Commencement
Date, consistent with Company practice.  This option will be reflected in a
standard Tengion Incentive Stock Option Grant Agreement, as approved by
Compensation Committee.

 
As is standard for all of the Company’s stock options granted to vice presidents
who report directly to the CEO, the Option will vest with respect to twenty-five
percent (25%) of the underlying shares upon the first anniversary of your
Commencement Date and will vest with respect to the balance of the remaining
underlying shares over the ensuing three years ratably on the quarter
anniversaries of your Commencement Date.  Notwithstanding the foregoing, in the
event your employment is terminated by the Company without Cause (as such term
is defined below) within the period from one (1) month before until six (6)
months after (i) a Reorganization Event (as defined in the Plan) after which the
Option (or an instrument into which it has been converted in connection with the
Reorganization Event) remains outstanding or (ii) the sale or other disposition
of all or substantially all of the Company’s assets or a change in ownership of
fifty percent (50%) or more of the Company’s stock in a single transaction or
series of related transactions, other than a financing transaction (an
“Acquisition Transaction”), and the termination of your employment is the sole,
direct and proximate result of the Reorganization Event or Acquisition
Transaction (and not the result of your job performance in whole or in part),
all of the shares underlying the Option shall vest in full (if not sooner
vested).
 
 
5.
You will be eligible to enroll in our group benefits program on the first day of
the month following your date of hire, in accordance with the terms and
requirements of Tengion’s group health plans.  We offer a medical plan through
our healthcare provider, United Healthcare, a vision plan through our vision
provider, Vision Benefits of America and a dental plan through our dental
provider, MetLife.  All employees are provided with a basic life insurance
policy and short- and long-term disability policies at no cost to employees.

 
 
6.
Tengion offers a 401(k) plan, which allows employees to defer pre-tax dollars
into a retirement savings plan. Employees are eligible to participate on the
first day of the month following their Commencement Date and will automatically
be enrolled at a four percent (4%) contribution unless otherwise noted on the
Participant Enrollment Form.

 
 
7.
You will receive a performance review on an annual basis, which will include a
determination of potential adjustment of your base salary, along with an
assessment of a merit bonus.  The Board may also consider on an annual basis,
awarding you a grant of stock incentives under the Plan (including incentive
stock options, among other things) in recognition of your performance during the
preceding year.  Salary increases, merit bonuses and stock incentive grants are
entirely discretionary and not guaranteed.

 
 
8.
In the unfortunate event that your employment is terminated by the Company for
reasons other than Cause (as such term is defined below), Tengion will provide
you with a severance package to assist you through your transition period.  Such
severance package will be paid as follows:  (a) if you execute and deliver to
the Company the Company’s form of Release and Non-disparagement Agreement for
departing employees within the time-frame contemplated in that document, you
will receive nine (9) months of salary and benefits, which will be paid in
substantially the same manner and form as the Company provided such salary and
benefits to you prior to termination; provided, however, to the extent necessary
pursuant to Section 409A of the Internal Revenue Code (the “Code”), each monthly
payment shall be considered a separate payment, and to the extent necessary, any
amount in excess of two (2) times the lesser of your annual compensation or the
Code Section 401(a)(17) limit shall be paid no later than two (2) months
following the end of the calendar year in which your termination of employment
occurs; and (b) if you do not execute and deliver to the Company the Company’s
form of Release and Non-disparagement Agreement for departing employees within
the time-frame contemplated in that document, you will receive one (1) month of
salary and benefits, which will be paid in substantially the same manner and
form as the Company provided such salary and benefits to you prior to
termination.  The severance package is designed to be a safety
net.  Consequently, it will be subject to set off if you obtain other employment
during the severance period.  If your employment is terminated by the Company
for Cause, or if you resign or your employment is terminated by reason of your
death, you will not be entitled to a severance package.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Sunita B. Sheth, MD
June 30, 2010
Page 3 of 4
 
 
9.
The term “Cause” means (A) a material failure to perform the duties of your
position (other than as a result of physical or mental illness, accident or
injury) or any other material breach  by you; (B) dishonesty, misconduct, or
illegal conduct by you in connection with your employment with the Company,
which in the Board’s reasonable judgment may result in damage to the business or
reputation of the Company; (C) failure, in any material respect, to comply with
Tengion’s written policies that are of material significance to the Company’s
operations, reputation or compliance program; (D) your conviction of, or plea of
guilty or nolo contendere to, a charge of commission of a felony (exclusive of
any felony relating to negligent operation of a motor vehicle); or (E) a
material breach by you of this Offer Letter, including the confidentiality,
non-competition and invention assignment agreement required to be executed
pursuant to paragraph 10 below (and attached hereto as Appendix A) or the memo
attached hereto as Appendix B.

 
 
10.
Due to the competitive nature of our industry and the uniqueness of Tengion’s
technology, you will be required to execute a Tengion standard confidentiality,
non-competition and invention assignment agreement attached hereto as Appendix
A.  As set forth more specifically in that agreement, you will agree, among
other things, that if your employment with the Company is terminated for any
reason (with or without Cause), then for a period of twelve (12) months
thereafter, you will not engage in a business activity that will be directly
competitive with the business of the Company.

 
 
11.
Valid acceptance of this offer of employment is conditioned upon satisfaction of
the following:

 
 
a.
Compliance with the Immigration Reform and Control Act, including verification
of your identity and authorization to work in the United States.

 
 
b.
Execution of Tengion’s standard confidentiality, non-competition and invention
assignment agreement attached hereto as Appendix A.

 
 
c.
Execution of the memorandum attached hereto as Appendix B.

 
By acceptance of this offer you will be deemed to have agreed to the terms and
conditions of the agreement attached as Appendix A and to have made the
representations and warranties contained in the memorandum attached as Appendix
B.
 
This offer of employment has been made, and your Commencement Date may occur,
before completion of the background investigation and drug screen you have
previously authorized in writing.  This offer and your continuing employment by
Tengion, therefore, are contingent upon the results of such investigation and
drug test.


 
12.
Your employment with the Company will remain “at-will,” meaning that you may
terminate your employment with the Company at any time and for any reason simply
by notifying the Company.  Likewise, the Company may terminate your employment
at any time and for any reason or no reason, with or without cause or advance
notice.  The at-will nature of our employment relationship cannot be changed,
except in a writing specifically describing such change and signed by the
President and Chief Executive Officer.  For the purposes of clarity, this will
confirm that Tengion has made no promises or representations to you regarding
your employment other than those expressly included in this offer letter.  Any
purported promises or representations in addition to or contrary to the terms of
this letter are not binding on the Company.

 


 
 

--------------------------------------------------------------------------------

 
 
 
Sunita B. Sheth, MD
June 30, 2010
Page 4 of 4
 
This letter sets forth the entire agreement and understanding between you and us
relating to the subject matter herein and merges all prior discussions between
us.  No modification or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in writing signed by the
party against whom enforcement of such modification, amendment or waiver is
sought.
 
Please confirm that the foregoing terms are acceptable by executing this letter
on the line provided for your signature below.  We very much look forward to
your joining us.
 

 
Sincerely,
     
/s/ Steven A. Nichtberger
 
Steven A. Nichtberger, M.D.
 
President and Chief Executive Officer



cc:           Mark Stejbach, Vice President, Chief Commercial Officer
Joseph La Barge, Esq., Executive Director and Corporate Counsel
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Sunita B. Sheth, MD
June 30, 2010
Page 5 of 4
 
In full understanding of, and agreement with, the terms and conditions of the
Company’s conditional offer of employment, including those contained in the
attached confidentiality, non-competition and invention assignment agreement
(Appendix A) and the attached memorandum (Appendix B), I hereby accept the
offer.
 

 
/s/ Sunita Sheth
 
Sunita B. Sheth, MD
         
June 30, 2010
 
Dated:
   





 
 

--------------------------------------------------------------------------------

 


APPENDIX A
CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
 
As a condition of and in consideration of my employment by Tengion, Inc., a
Delaware corporation (the “Company”), I agree to the following terms of this
Confidentiality, Non-Competition and Invention Assignment Agreement (the
“Agreement”):
 
1.           Confidential Information.
 
(a)           Company Information.  I acknowledge that, during the course of my
employment, I will have access to information about the Company and that my
employment with the Company shall bring me into close contact with confidential
and proprietary information of the Company.  In recognition of the foregoing, I
agree, at all times during the term of my employment with the Company and
thereafter, to hold in strict confidence, and not to use, except for the benefit
of the Company, or to disclose to any person, firm, corporation or other entity
without written authorization of the Company, any Confidential Information of
the Company (as defined below) which I encounter, obtain, create or develop.  I
further agree not to make copies or derivatives of such Confidential Information
except as authorized by the Company.
 
(b)           Confidential Information Defined.  I understand that “Confidential
Information” means any Company proprietary information, technical, business and
financial data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, vendor lists, supplier lists and
suppliers, customer lists and customers (including, but not limited to,
customers of the Company on whom I call or with whom I become acquainted during
the term of my employment), contacts at or knowledge of clients or prospective
clients of the Company, pricing information and costs, markets, software, ideas,
concepts, developments, inventions (including Inventions, as defined in Section
2(b)), discoveries, protocols, scripts, features and modes of operation,
interfaces, works of authorship, databases or database criteria, algorithms,
methodologies, processes, formulas, computer codes, technology, designs,
drawings, internal documentation, engineering materials, hardware configuration
information, marketing data, licenses, finances, budgets, projections,
forecasts, strategies, salaries, terms of compensation of other employees or
other business information disclosed to me by the Company either directly or
indirectly in writing, orally or by drawings or observation during the period of
my employment with the Company (the “Employment Period”) and any other materials
of any nature relating to any matter within the scope of the business of the
Company or concerning any of the dealings or affairs of the Company.
 
(c)           Limits on Scope of Confidential Information.  I understand that
Confidential Information includes, but is not limited to, information pertaining
to any aspect of the Company’s business which is either information not known by
actual or potential competitors of the Company or is confidential or proprietary
information of the Company or its customers or suppliers, whether of a technical
nature or otherwise.  Notwithstanding the foregoing, I understand that
Confidential Information shall not include (i) any of the foregoing items which
have become publicly known through no wrongful act of mine or of others who were
under confidentiality obligations as to the item or items involved; or (ii) any
information that I am required to disclose to, or by, any governmental or
judicial authority; provided, however, that I agree that I will give the Company
prompt written notice thereof so that the Company may seek an appropriate
protective order and/or waive in writing compliance with the confidentiality
provisions of this Agreement.
 
(d)           Former Employer Information.  I represent that my performance of
all terms of this Agreement as an employee of the Company has not breached and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me in confidence or trust prior or subsequent to
the commencement of my employment with the Company, and I will not disclose to
the Company, or induce the Company to use, any inventions, confidential or
proprietary information or material I may have obtained in connection with
employment with any prior employer or other person in violation of a
confidentiality agreement, nondisclosure agreement or similar agreement with
such prior employer or other person.
 
(e)           Third Party Information.  I recognize that the Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with any such third party.
 
 
CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
 
 
2.           Inventions.
 
(a)           Inventions Retained and Licensed.  I have attached hereto, as
Exhibit A, a list describing with particularity all intellectual property,
including, but not limited to, property inventions, copyrights, copyright
applications or registrations, original works of authorship, developments,
improvements, patents, patent applications, trademarks, trademark applications,
trade names or trade secrets which were created or owned by me prior to the
commencement of my employment and which belong solely to me or belong to me
jointly with another, which relate in any way to any of the Company’s proposed
or actual businesses, products or research and development (collectively
referred to as “Prior Inventions”), and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions.  If, in the course of the Employment Period, I agree to
incorporate into a Company product, process or machine a Prior Invention owned
by me or in which I have an interest, absent a prior written agreement or
license between myself and the Company for such incorporation of the Prior
Invention into a Company product, process or machine, then the Company is hereby
granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
fully paid-up worldwide license (with the right to sublicense) to make, have
made, copy, modify, make derivative works of, use, sell and otherwise distribute
or commercialize such Prior Invention as part of or in connection with such
product, process or machine.
 
(b)           Assignment of Inventions.  I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, will hold in
trust for the sole right and benefit of the Company, and hereby assign to the
Company, or its designee, all my right, title and interest throughout the world
in and to any and all inventions, original works of authorship, developments,
concepts, know-how, improvements or trade secrets, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, whether or not during regular working hours, during the
Employment Period, and with respect to Inventions in the field of tissue
engineering and organ regeneration, for a period of one (1) year thereafter,
provided they either (i) relate at the time of conception or development to the
actual or demonstrably proposed business or research and development activities
of the Company; (ii) result from or relate to any work performed for the
Company; or (iii) are developed through the use of Confidential Information
and/or Company owned resources or in consultation with Company personnel
(collectively referred to as “Inventions”).  I further acknowledge that all
Inventions which are made by me (solely or jointly with others) within the scope
of and during the Employment Period are “works made for hire” (to the greatest
extent permitted by applicable law) for which I am, in part, compensated by my
salary, unless regulated otherwise by law but that, in the event any such
Invention is deemed not to be a work made for hire, I hereby assign all rights
in such Invention to the Company.  I further represent and agree that to the
best of my knowledge and belief, use by the Company of any of the Inventions
will not violate or infringe upon any right, patent, copyright, trademark or
right of privacy, or constitute libel or slander against or violate any other
rights of any person, firm or corporation, and that I will use my best efforts
to prevent any such violation.
 
(c)           Maintenance of Records.  I agree to keep and maintain reasonable
and current written records of all Inventions made by me (solely or jointly with
others) during the Employment Period.  The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory
notebooks, and any other format.  The records will be available to and remain
the sole property of the Company at all times.  I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole discretion
of the Company for the purpose of furthering the Company’s business.
 
(d)           Intellectual Property Rights.  I agree to assist the Company, or
its designee, at the Company’s expense, in every reasonable way to secure the
Company’s rights in the Inventions and any copyrights, copyright applications or
registrations, patents, patent applications, trademarks, trademark applications,
trade names, service marks, logos, database rights, algorithms, know-how, domain
names, mask work rights, moral rights, or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, recordations,
and all other instruments which the Company shall deem necessary in order to
apply for, obtain, maintain, perfect and/or transfer such rights and in order to
assign and convey to the Company, its successors, assigns and nominees the sole
and exclusive right, title and interest in and to such Inventions, and any
intellectual property or other proprietary rights relating thereto.  I further
agree that my obligation to execute or cause to be executed, when it is in my
power to do so, any such instrument or papers shall continue after the
termination of this Agreement until the expiration of the last such intellectual
property right to expire in any country of the world.  If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering Inventions
or original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications or records and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or registrations thereon with the same
legal force and effect as if originally executed by me.  I hereby waive and
irrevocably quitclaim to the Company any and all claims, of any nature
whatsoever, which I now or hereafter have for past, present or
future  infringement of any and all proprietary rights assigned to the Company.
 
 
 
CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
 
2

--------------------------------------------------------------------------------

 
 
 
3.           Returning Company Documents.  I agree that, at the time of
termination of my employment with the Company for any reason, I will deliver to
the Company (and will not keep in my possession, recreate or deliver to anyone
else) any and all Confidential Information and all other documents, materials,
information or property developed by me pursuant to my employment or otherwise
belonging to the Company, its successors or assigns. I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice. In the
event of the termination of my employment, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit B.
 
4.           Disclosure of Agreement.  During the Restricted Period (as defined
below), I will disclose the existence of this Agreement to any prospective
employer, partner, co-venturer, investor or lender prior to entering into an
employment, partnership or other business relationship with such person or
entity; provided, however, the foregoing shall not obligate me to disclose the
existence of this Agreement when I am engaging in activities unrelated to the
business of the Company.
 
5.           Solicitation of Employees and Customers.  I recognize and
acknowledge that during my employment with the Company, I will have access to,
learn, be provided with and, in some cases, prepare and create certain
Confidential Information, all of which is of substantial value to the Company’s
business.  I further recognize that I will have substantial contacts and good
will with customers, clients, investors, consultants, contractors and strategic
partners of the Company and hereby acknowledge a fiduciary relationship will
exist between me and the Company by reason of my having received, been privy to
and possessed client, customer and other proprietary information and good will
which would give me an unfair advantage in attracting the Company’s clients and
customers or otherwise competing against the Company.  In light of the
foregoing, during the Employment Period and for a period of twenty four (24)
months after the date of the termination of my employment for any reason (the
“Restricted Period”), I shall not, without the prior written consent of the
Company, directly or indirectly, either individually or on behalf of or through
any other person, business, enterprise or entity (other than the Company), (i)
solicit or induce, or in any manner attempt to solicit or induce, or in any
manner assist others to solicit or induce, any person employed by, an agent of,
or a service provider to, the Company to terminate such person’s employment,
agency or service, as the case may be, with the Company; or (ii) divert, or
attempt to divert, or in any manner assist others to divert or attempt to
divert, any person, concern, or entity from doing business with the Company, or
attempt to induce any such person, concern or entity to cease being a customer
or supplier of the Company.
 
6.           Non-Competition.  I agree that, during the term of my relationship
with the Company (whether as an employee, consultant or otherwise), and for a
period of twelve (12) months immediately following the termination of my
relationship with the Company for any reason, with or without cause (the
“Non-Compete Period”), I will not, without the prior written consent of the
Company, for myself or on behalf of any other person or entity, directly or
indirectly, either as principal, agent, employee, consultant, representative or
in any other capacity, own, manage, operate or control, or be connected or
employed by, or otherwise associate in any manner with, or engage in, any
business located anywhere in the world that is in the field of tissue
engineering and organ regeneration and is developing a product or products (in
any stage, whether preliminary or final) that competes or will compete, directly
or indirectly, with any product or products (in any stage of development,
whether preliminary or final) of the Company as contemplated during the
Employment Period (the “Field of Interest”).  Mere ownership of one-half of one
percent or less of the outstanding capital stock or other ownership interests of
any entity whose securities are traded on a recognized securities exchange will
not, in itself, constitute a violation of this Section 6.  In addition to the
foregoing, I hereby agree that I shall not engage in any activities or make any
statements that may disparage or reflect negatively on the Company, it
directors, officers or employees.
 
 
CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
 
3

--------------------------------------------------------------------------------

 
 
 
7.           Reasonableness of Restrictions.  I recognize and acknowledge that
the restrictions and limitations set forth in this Agreement, including such
provisions set forth in Sections 5 and 6 above, are legitimate and fair in light
of my access to Confidential Information, my substantial contacts with customers
of the Company and the Company’s need to develop, market and sell its services
and/or products.  I further acknowledge that the restrictions and limitations
set forth in this Agreement will in no way interfere with my ability to earn a
living following the termination of my employment with the Company and that my
ability to earn a livelihood without violating such restrictions is a material
condition to my employment with the Company.
 
8.           Independence.  Each of the rights enumerated above shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity.  No
breach by the Company of any of its obligations hereunder, or otherwise, shall
operate to excuse the performance of my commitments hereunder.
 
9.           Severability and Judicial Modification.  If any provision or
covenant (or both) contained herein or any part of any of them is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the provisions or covenants (or both) or rights or
remedies (or both), which shall be given full effect without regard to the
invalid or unenforceable portions.  Additionally, in the event any provision or
covenant (or both) contained herein is held to be invalid or unenforceable
because of the duration, area, scope, activity and/or subject contemplated under
such provision or covenant (or both), I agree that the court making such
determination shall have the power to reduce the applicable duration, area,
scope, activity or subject (or any combination of any of the foregoing) to the
maximum or broadest extent permissible by law and that, in its reduced form, the
provision or covenant (or both) in question shall then be enforceable. I further
acknowledge that in the event any provision or covenant (or both) contained
herein or any part of any of them is hereafter construed or adjudicated to be
invalid or unenforceable in any particular jurisdiction, then, any such
invalidity or unenforceability shall not invalidate or render unenforceable such
provision and/or covenant in any other jurisdiction.
 
10.           Injunctive Relief.  I expressly acknowledge that any breach or
threatened breach of any of the terms and/or conditions set forth in this
Agreement may result in substantial, continuing and irreparable injury to the
Company.  Therefore, I hereby agree that, in addition to any other remedy that
may be available to the Company, the Company will be entitled to seek injunctive
relief, specific performance or other equitable relief by a court of appropriate
jurisdiction (without having to post a bond) in the event of any breach or
threatened breach of the terms of this Agreement, together with an award of
attorneys’ fees and costs incurred in enforcing its rights hereunder.
Notwithstanding any other provision to the contrary, I acknowledge and agree
that the Restricted Period or the Non-Compete Period, as applicable, shall be
tolled and shall not run during any period of violation of any of the covenants
in Section 5 or Section 6 hereof and during any other period required for
litigation during which the Company seeks to enforce such covenants against me
if it is ultimately determined that I was in breach of such covenants.
 
11.           General Provisions.
 
(a)           Governing Law and Forum Selection.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States of America and the Commonwealth of Pennsylvania, without
giving effect to the principles of conflict of laws. I agree that any disputes
that may arise from this Agreement shall be resolved in State or Federal courts
located in the Commonwealth of Pennsylvania, exclusively, and consent to the
jurisdiction of such courts.
 
(b)           Notices.  All notices or other communications given hereunder
shall be in writing and shall be deemed effective upon delivery at the address
of the party to be notified and shall be mailed by certified or registered mail,
return receipt requested, delivered by courier, telecopied, or sent by other
facsimile method (notices by telecopy or facsimile must be confirmed by next day
courier delivery to be effective), addressed to the address specified below, or
such other address as such party may subsequently notify the other party of in
writing.
 
 
CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
 
4

--------------------------------------------------------------------------------

 
 
 

 
Company’s address:
Tengion, Inc.
   
2900 Potshop Lane, Suite 100
   
East Norriton, PA  19403
   
Fax:  (610) 275-3754
   
Attention:  Corporate Counsel
       
My address:
Sunita B. Sheth, MD





(c)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and merges all prior discussions between us.  No modification or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by the party to be charged.  Any
subsequent change or changes in my duties, obligations, rights or compensation
will not affect the validity or scope of this Agreement.
 
(d)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.
 
(e)           Fees and Expenses.  I hereby agree that if the Company commences
an action against me, by way of claim or counterclaim and including declaratory
claims, in which it is preliminarily or finally determined that I have violated
any material provision of this Agreement, I agree to reimburse the Company for
all reasonable costs and expenses incurred in such action, including but not
limited to, the Company’s reasonable attorneys’ fees.
 
 (f)           Waiver.  The Company’s waiver or failure to enforce the terms of
this Agreement or any similar agreement in any one instance shall not constitute
a waiver of its rights hereunder with respect to other violations of this
Agreement.
 
(g)           Survival.  The provisions of this Agreement shall survive the
termination of my relationship and employment with the Company and/or the
assignment of this Agreement by the Company to any successor in interest or
other assignee.
 
[Remainder of this page intentionally left blank.]
 


CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
 
5

--------------------------------------------------------------------------------

 
 
In witness whereof, intending to be legally bound hereby, I, Sunita B. Sheth,
have executed this Confidentiality, Non-Competition and Invention Assignment
Agreement on the date set forth below:
 



 
/s/ Sunita Sheth
 
Sunita B. Sheth, MD
         
Date: June 30, 2010









CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
 
6

--------------------------------------------------------------------------------

 


EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2 OF THE AGREEMENT
 


 


 


 


 


 


 


 


 
Signature of Employee:   /s/ Sunita Sheth
 
Print Name of Employee:  Sunita B. Sheth, MD
 
Date: June 30, 2010
 


CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
EXHIBIT A
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment or reproductions of any of the aforementioned items and any
Confidential Information (as defined in the Company’s Confidentiality,
Non-Competition and Invention Assignment Agreement signed by me; the
“Agreement”) belonging to the Company.
 
I further certify that I have complied with all the terms of the Agreement,
including the reporting of any inventions and original works of authorship,
developments, concepts, improvements or trade secrets, whether or not patentable
or registrable, under copyright or similar laws, conceived or made by me (solely
or jointly with others) covered by the Agreement.
 
I further agree that, in compliance with the Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, databases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.
 
I further agree that for twenty four (24) months from this date, I will not hire
any employees of the Company and I will not solicit, induce, recruit or
encourage any of the Company’s employees to leave their employment.
 
I further agree that for twelve (12) months from this date, I will refrain from
engaging, in any capacity, in any business which is in the Field of Interest (as
such term is defined in the Agreement) within the United States.
 
I further agree that I shall not engage in any activities or make any statements
that may disparage or reflect negatively on the Company, it directors, officers
or employees.
 


 



             
Sunita B. Sheth, MD
         
Date:  June 30, 2010





CONFIDENTIALITY, NON-COMPETITION AND INVENTION ASSIGNMENT AGREEMENT
EXHIBIT B
 

--------------------------------------------------------------------------------

 


APPENDIX B


TO:
Mark Stejbach

Tengion, Inc.
2900 Potshop Lane
Suite 100
East Norriton, PA  19403


RE:           Acceptance of Employment
 
I represent that to the best of my understanding, I am under no common law or
contractual obligation that would be an impediment to my employment with
Tengion, Inc. (the “Company”).  I will not use or disclose any confidential,
proprietary or trade secret information belonging to any former employer, during
my employment with the Company.
 
I represent and warrant that I have not retained or copied any confidential,
proprietary or trade secret information or property, in any form, belonging to
any former employer, and that if I was in possession of any such information or
property, I have returned it to my former employer(s).
 
I agree that, if at any time during my employment with the Company, I am at risk
of using or disclosing any confidential, proprietary or trade secret information
belonging to any former employer, I will immediately recuse myself from acting
on the matter and advise the Compliance Officer of the Company, without
revealing any protected information, the nature of my conflict; provided,
however, that I will not be required to recuse myself  in the event such
disclosure is required by law or regulation or as a result of a response to a
valid order of a court or another governmental body of the United States or any
political subdivision thereof.
 
I understand that if any of the representations or warranties herein are
intentionally false, or if I violate any of the terms of this memorandum, I will
forfeit any unvested portion of the unvested stock incentives awarded or issued
to me.
 



 
/s/ Sunita Sheth
 
Sunita B. Sheth, MD
         
Date: June 30, 2010



 
ACCEPTANCE OF EMPLOYMENT MEMO

--------------------------------------------------------------------------------


 